
	

113 SRES 365 ATS: Deploring the violent repression of peaceful demonstrators in Venezuela, calling for full accountability for human rights violations taking place in Venezuela, and supporting the right of the Venezuelan people to the free and peaceful exercise of representative democracy.
U.S. Senate
2014-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III113th CONGRESS2d SessionS. RES. 365IN THE SENATE OF THE UNITED STATESFebruary 27, 2014Mr. Menendez (for himself, Mr. Rubio, Mr. Durbin, Mr. Cruz, Mr. Nelson, Mr. Kirk, Mr. Begich, Mr. Cardin, Mr. Markey, Mr. McCain, Mr. Cornyn, Mr. Kaine, Mr. Inhofe, Mr. Warner, and Mr. Thune) submitted the following resolution; which was referred to the Committee on Foreign RelationsMarch 11, 2014Reported by Mr. Menendez, without amendmentMarch 12, 2014Considered and agreed toRESOLUTIONDeploring the violent repression of peaceful demonstrators in Venezuela, calling for full
			 accountability for human rights violations taking place in Venezuela, and
			 supporting the right of the  Venezuelan people to the free and peaceful
			 exercise of representative democracy.Whereas the Government of Venezuela’s chronic mismanagement of its economy has produced inflation
			 that exceeds 50 percent annually, currency shortages, economic
			 distortions, and the routine absence of  basic goods and foodstuffs;Whereas the Government of Venezuela’s failure to guarantee minimal standards of public security for
			 its citizens has led the country to become one of the most violent in the
			 world, with the per capita homicide rate in the city of Caracas exceeding
			 115 per 100,000 people;Whereas the Government of Venezuela has taken continued steps to remove checks and balances on the
			 executive, politicize the judiciary, undermine the independence of the
			 legislature through use of executive decree powers, persecute and
			 prosecute its political opponents, curtail freedom of the press, and limit
			 the free expression of its citizens;Whereas, on January 23, 2014, National Representative Maria Corina Machado and Mr. Leopoldo López,
			 leader of the political party Popular Will, among others, called on the Venezuelan people to gather in street assemblies and debate a
			 popular, democratic and constitutional way out of Venezuela’s crisis of governability;Whereas, since February 4, 2014, the people of Venezuela—responding to ongoing economic hardship,
			 high levels of crime and violence, and the lack of basic political rights
			 and individual freedoms—have turned out in demonstrations in Caracas and
			 throughout the country to protest the Government of Venezuela’s inability
			 to ensure the political and economic well-being of its citizens;Whereas the government of Nicolas Maduro responded to the mass demonstrations by ordering the
			 arrest without evidence of senior opposition leaders, including Mr.
			 Leopoldo Lopez, Carlos Vecchio, and Antonio Rivero, and by violently
			 repressing peaceful demonstrators with the help of the Venezuelan National
			 Guard and groups of armed, government-affiliated civilians, known as collectives;Whereas, on February 18, 2014, opposition leader Leopoldo Lopez turned himself in to
			 authorities in Venezuela, was arrested, and charged unjustly with criminal
			 incitement,
			 conspiracy, arson, and intent to damage property;Whereas the Maduro government has sought to censor information about the demonstrations and the
			 government’s violent crackdown by blocking online images and threatening
			 the few remaining uncensored domestic media outlets;Whereas President Maduro threatened to expel the United States news network CNN
			 from Venezuela and has taken off the air the Colombian news channel NTN
			 24, which transmits in Venezuela, after news outlets reported on the
			 nationwide protests;Whereas the Inter-American Commission on Human Rights released a statement on February 14, 2014,
			 which expresses its concern over the serious incidents of violence that have taken place in the context
			 of protest demonstrations in Venezuela, as well as other complaints
			 concerning acts of censorship against media outlets, attacks on
			 organizations that defend human rights, and acts of alleged political
			 persecution; andWhereas, as of February 27, 2014, there have been 13 people killed, over 100 injured, and dozens
			 have been unjustly detained due to pro-democracy demonstrations throughout
			 Venezuela:  Now, therefore, be itThat the Senate—(1)reaffirms United States support  for the people of Venezuela in their pursuit of the free exercise
			 of representative democracy as guaranteed by the Venezuelan constitution
			 and defined under the Inter-American Democratic Charter of the
			 Organization of American States;(2)deplores the use of excessive and unlawful force against peaceful demonstrators in Venezuela and
			 the
			 inexcusable use of violence and politically motivated criminal charges to
			 intimidate the country's political opposition;(3)calls on the Government of Venezuela to disarm and dismantle the system of colectivos or collectives and any other government-affiliated or supported militias or vigilante groups;(4)calls on the Government of Venezuela to allow an impartial, third-party investigation into the
			 excessive and unlawful force against peaceful demonstrations on multiple
			 occasions since February 4, 2014;(5)urges the President to immediately impose targeted sanctions, including visa bans and asset
			 freezes, against individuals planning, facilitating, or perpetrating gross
			 human rights violations against peaceful demonstrators, journalists, and
			 other members of civil society in Venezuela; and(6)calls for the United States Government to work with other countries in the hemisphere to actively
			 encourage a
			 process of dialogue between the Government of Venezuela and the political
			 opposition through the good offices of the Organization of American States
			 so that the voices of all Venezuelans can be taken into account through
			 their country's constitutional institutions as well as free and fair
			 elections.